Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No prior art could be found to teach all the claimed limitations. In particular, no prior art could be found to teach the claimed approach to providing automatic interoperability for RCS messaging by utilizing two distinct channels within the same network and an electronic link that allows for a modified electronic message with an encrypted portion including a phone number, user name, and unique network ID. 
The claimed invention first receives an electronic message on a RCS message application on a server network device on a first communication channel, from a first target network device for a second target network device. RCS messaging includes two-way P2P, A2P, A2A, A2D, or D2D RCS messaging. The invention then conducts a test on the RCS message application on the server network device to determine whether the second target network device can directly receive RCS messages. If the second target network device can directly receive RCS messages, the invention sends the electronic message from the RCS message application on the server network device to the second target network device on a RCS communications channel. The second target network device having direct access to RCS functionality from the electronic message. If the second target network device cannot directly receive RCS messages, the invention modifies on the RCS message application on the server network device electronic message to include an electronic link to an RCS interoperability application on the server 
The following are a list of the closest references that were found during the search.
The first reference that was found was Blankenship et al (US Patent No: 9,094,050). Blankenship teaches D2D communication between devices using a direct link; see column 2, lines 3-12, Blankenship. RCS messaging between devices is also supported; see column 4, lines 1-25, Blankenship. Blankenship also supports the use of multiple channels; see column 10, lines 23-28, Blankenship. However, Blankenship does not support checking for or supporting interoperability when a recipient device does not support RCS. Nor is modifying a RCS message supported. Finally Blankenship does not teach the claimed electronic link with an encrypted and non-encrypted portion. 
The second reference that was found was Zitnik et al (US Patent No: 9,549,073). Zitnik focuses on enabling messaging between RCS clients and legacy clients; see column 2, lines 49-58, Zitnik. While Zitnik does provide for querying of RCS capability and message conversion, Zitnik enables the conversion differently. That is Zitnik does not utilize two distinct channels nor does Zitnik teach the claimed link with an encrypted and non-encrypted portion. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA can be reached on (571) 272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 



/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2456